By the Court —
Jenkins, J., delivering the opinion.
In the argument of this case it became apparent to the Court, that it was incumbered with difficulties, which would probably preclude a full investigation of its merits. The facts involved are not stated in the bill of exceptions. The statement is, that the case “came up to be heard, upon the grounds set forth in said writ, and in the answer of William J. Callaway thereto, as will more fully appear by the transcript of the record, hereto annexed, and the exhibits, which said exhibits set forth all the facts of the case.” In an addendum to his certificate, the Judge who tried the case below, states that “ the bill of exceptions does not contain all the evidence, material to a clear understanding of the case — in fact contains no evidence at all.” His Honor then proceeds to set forth the evidence, upon which his judgment was founded, viz: a discharge granted the applicant, by the commandant of a camp of instruction, on account of physical in*499firmity, certified by the surgeon of the camp. And this is all the evidence before this Court.
The plaintiff in error, in his return to the habeas corpus, sought to evade the effect of this discharge, by certain proceedings of subsequent date, which he recites at large, and to some of which the exhibits to his answer refer. It does not appear that evidence of those proceedings was adduced in the Court below, and some of them his Honor expressly ignores. When the counsel for plaintiff in error was proceeding to refer to some of the exhibits to his answer, appearing in the transcript of the record, the opposing counsel objected that this Court could take cognizance, as evidence in the case, only, of what was recited jn the bill of exceptions and certified by.the Judge, to whose decision exception is taken.' This is certainly the rule of practice here. It is necessary to keep in view the appropriate and distinct uses of the transcript of the record, and of the bill of exceptions, for each is indispensable, and no material defect in either, can be supplied by the other. The former should include the petition or initiative proceeding, the process and return of service, the pleadings which make up the issue, whether of law or fact, tried in the Court below, and all orders, interlocutory decrees, issues, verdicts, judgments, appeals and other things, necessary to show the status of the case in that Court. The latter is designed to set forth the incidents of the trial, the evidence adduced, and the points made and decided in its progress, if exception be taken to the decisions. These do not become, necessarily matters of record — are not supposed to be within the knowledge of the Clerk who prepares the transcript, and can be known to this Court, only by the bill of exceptions, certified by the Judge presiding at the trial.
Applying these rules of practice, we reach the conclusion, first, that the defendant in error made a prima fade case in the Court below; and secondly, that for lack of evidence, we cannot adjudicate the points made by the plaintiff in error. The judgment, below, therefore, stands affirmed.
Let the judgment be affirmed.